Exhibit 99.1 The Bancorp, Inc. Reports Third Quarter 2013 Financial Results Wilmington, DE – October 24, 2013 – The Bancorp, Inc. ("Bancorp") (NASDAQ: TBBK), a financial holding company, today reported financial results for the third quarter of 2013. Net income for the third quarter of 2013 increased to $4.8 million compared to $3.6 million in the third quarter of 2012, an increase of 35%.Year to date net income increased to $17.8 million in 2013 from $11.4 million in 2012, an increase of 56%. Financial Highlights · 34% increase in adjusted operating earnings, a non GAAP measure, to $15.2 million for the third quarter of 2013 versus $11.3 million for the quarter ended September 30, 2012. · 18% increase in diluted earnings per share to $0.13 for the third quarter of 2013 versus $0.11 for the third quarter of 2012.The number of shares used in calculating diluted earnings per share increased to 38.3 million from 33.2 million in 2012.On a year to date basis, diluted earnings per share increased to $0.47 in 2013 from $0.34 in 2012, an increase of 38%. · 30% increase in total quarterly revenues to $46.4 million compared to $35.6 million in third quarter 2012. · 76% increase in quarterly non-interest income, to $19.6 million compared to $11.1 million in third quarter 2012, excluding security gains and other than temporary impairment charges. · 36% increase in prepaid card fees, to $10.2 million compared to $7.5 million in third quarter 2012. · 12% increase in quarterly net interest income to $24.1 million compared to $21.6 million in third quarter 2012. Betsy Z. Cohen, Bancorp’s Chief Executive Officer, said, “Our earnings growth in the third quarter reflected increases both in net interest and non-interest income.These drivers resulted in growth of 35% in net income, 34% in adjusted operating earnings and 18% in earnings per diluted share.Our leadership position in the prepaid card industry is a primary vector of growth and related fee income increased 36% to $10.2 million for the quarter, compared to the prior year quarter.Average deposits for the third quarter grew 31% and reflected growth in all major deposit categories.At September 30, 2013 our portfolio of loans and securities had grown to $3.2 billion, an increase of $675.1 million, or 27% over September 30, 2012. Outstanding loans increased 8% over that period.Asset growth within our targeted lending segments – Small Business Administration (SBA), security backed lines of credit and small fleet leasing – contributed disproportionately. Although total loans increased by 8%, SBA loans grew 85%, security backed lines of credit by 27% and small fleet leasing by 21%.Despite the growth, the Company remains well capitalized, with book value per share increasing 8%, from $8.73 at September 30, 2012 to $9.39 at September 30, 2013.” Financial Results Bancorp reported net income available to common shareholders for the three months ended September 30, 2013 of $4.8 million, or diluted earnings per share of $0.13, based on 38,283,317weighted average diluted shares outstanding, compared to net income available to common shareholders of $3.6 million, or diluted earnings per share of $0.11, based on 33,172,852 weighted average diluted shares outstanding, for the three months ended September 30, 2012.Adjusted operating earnings, a non-GAAP measure, increased to $15.2 million for the three months ended September 30, 2013 compared to $11.3 million for the three months ended September 30, 2012.The following is a reconciliation of net income available to common shareholders to adjusted operating earnings, a non-GAAP measure: 1 Quarter ended For the nine months ended September 30, September 30, September 30, September 30, Net income available to common shareholders $ Income tax expense Gains on sales of investment securities ) Other than temporary impairment on securities - - 20 Losses and write-downs on other real estate owned Provision for loan and lease losses Adjusted operating earnings (1) $ As a supplement to GAAP, Bancorp has provided this non-GAAP performance measure. Bancorp believes that this non-GAAP financial measure is useful because it allows investors to assess its operating performance.Management utilizes adjusted operating earnings to measure the combined impact of changes in net interest income, non-interest income and certain other expenses.Other companies may calculate adjusted operating earnings differently.Although this non-GAAP financial measure is intended to enhance investors’ understanding of Bancorp’s business and performance, it should not be considered, and is not intended to be, a substitute for net income calculated pursuant to GAAP. Conference Call Webcast You may access the LIVE webcast of Bancorp's Quarterly Earnings Conference Call at 8:30 AM EDT Friday, October 25, 2013 by clicking on the webcast link on Bancorp's homepage at www.thebancorp.com. Or, you may dial 866.318.8615, access code 46526535.You may listen to the replay of the webcast following the live call on Bancorp's investor relations website or telephonically until Friday, November 1, 2013 by dialing 888.286.8010, access code 65916585. About Bancorp The Bancorp, Inc. is a financial holding company that operates The Bancorp Bank, an FDIC-insured commercial bank that delivers a full array of financial services both directly and through private-label affinity programs.The Bancorp Bank’s regional community bank operations serve the needs of small and mid-size businesses and their principals in the Philadelphia-Wilmington region. Forward-Looking Statements Statements in this earnings release regarding The Bancorp, Inc.’s business which are not historical facts are "forward-looking statements" that involve risks and uncertainties. These statements may be identified by the use of forward-looking terminology, including but not limited to the words “may,” “believe,” “will,” “expect,” “look,” “anticipate,” “estimate,” “continue,” or similar words.For further discussion of the risks and uncertainties to which these forward-looking statements may be subject, see The Bancorp, Inc.’s filings with the SEC, including the “Risk Factors” sections of The Bancorp Inc.’s filings. These risks and uncertainties could cause actual results to differ materially from those projected in the forward-looking statements. The forward-looking statements speak only as of the date of this presentation. The Bancorp, Inc. does not undertake to publicly revise or update forward-looking statements in this presentation to reflect events or circumstances that arise after the date of this presentation, except as may be required under applicable law. The Bancorp, Inc. Contact Andres Viroslav 215-861-7990 aviroslav@thebancorp.com 2 The Bancorp, Inc. Financial highlights (unaudited) Three months ended Nine months ended September 30, September 30, (dollars in thousands except per share data) Condensed income statement Net interest income $ Provision for loan and lease losses Non-interest income Gain on sales of investment securities 42 Other than temporary impairment of investment securities - - ) ) Other non-interest income Total non-interest income Non-interest expense Losses and write downs on other real estate owned Other non-interest expense Total non-interest expense Net income before income tax expense Income tax expense Net income available to common shareholders $ Basic earnings per share $ Diluted earnings per share $ Weighted average shares - basic Weighted average shares - diluted 3 Balance sheet September 30, June 30, December 31, September 30, (dollars in thousands) Assets: Cash and cash equivalents Cash and due from banks $ Interest earning deposits at Federal Reserve Bank Securities sold under agreements to repurchase - - Total cash and cash equivalents Investment securities, available-for-sale, at fair value Investment securities, held-to-maturity Federal Home Loan Bank & Atlantic Central Bankers Bank stock Loans held for sale, at fair value Loans, net of deferred fees and costs Allowance for loan and lease losses ) Loans, net Premises and equipment, net Accrued interest receivable Intangible assets, net Other real estate owned Deferred tax asset, net Other assets Total assets $ Liabilities: Deposits Demand and interest checking $ Savings and money market Time deposits Time deposits, $100,000 and over Total deposits Securities sold under agreements to repurchase Accrued interest payable 73 95 Subordinated debenture Other liabilities Total liabilities $ Shareholders' equity: Common stock - authorized, 50,000,000 shares of $1.00 par value; 37,720,945 and 33,196,281 shares issued at September 30, 2013 and 2012, respectively Treasury stock (100,000 shares) Additional paid-in capital Retained earnings (accumulated deficit) Accumulated other comprehensive income Total shareholders' equity Total liabilities and shareholders' equity $ 4 Average balance sheet and net interest income Three months ended September 30, 2013 Three months ended September 30, 2012 (dollars in thousands) Average Average Average Average Assets: Balance Interest Rate Balance Interest Rate Interest-earning assets: Loans net of unearned fees and costs ** $ $ % $ $ % Leases - bank qualified* % % Investment securities-taxable % % Investment securities-nontaxable* % % Interest earning deposits at Federal Reserve Bank % % Federal funds sold/securities purchased under agreement to resell % - - % Net interest earning assets % % Allowance for loan and lease losses ) ) Other assets $ $ Liabilities and Shareholders' Equity: Deposits: Demand and interest checking $ $ % $ $ % Savings and money market % % Time 42 % 98 % Total deposits % % Repurchase agreements 13 % 24 % Subordinated debt % % Total deposits and interest bearing liabilities % % Other liabilities Total liabilities Shareholders' equity $ $ Net interest income on tax equivalent basis* $ $ Tax equivalent adjustment Net interest income $ $ Net interest margin * % % * Full taxable equivalent basis using a 35% statutory tax rate. ** Includes loans held for sale. 5 Average balance sheet and net interest income Nine months ended September 30, 2013 Nine months ended September 30, 2012 (dollars in thousands) Average Average Average Average Assets: Balance Interest Rate Balance Interest Rate Interest-earning assets: Loans net of unearned fees and costs ** $ $ % $ $ % Leases - bank qualified* % % Investment securities-taxable % % Investment securities-nontaxable* % % Interest earning deposits at Federal Reserve Bank % % Federal funds sold/securities purchased under agreement to resell % - - % Net interest-earning assets % % Allowance for loan and lease losses ) ) Other assets $ $ Liabilities and Shareholders' Equity: Deposits: Demand and interest checking $ $ % $ $ % Savings and money market % % Time % % Total deposits % % Repurchase agreements 39 % 75 % Subordinated debt % % Total deposits and interest bearing liabilities % % Other liabilities Total liabilities Shareholders' equity $ $ Net interest income on tax equivalent basis* Tax equivalent adjustment Net interest income $ $ Net interest margin * % % * Fully taxable equivalent basis using a 35% statutory tax rate. ** Includes loans held for sale. 6 Allowance for loan and lease losses: Nine months ended For year ended September 30, September 30, December 31, (dollars in thousands) Balance in the allowance for loan and lease losses at beginning of period $ $ $ Loans charged-off: Commercial Construction Lease financing - 87 87 Residential mortgage 54 - - Consumer Total Recoveries: Commercial 57 Construction 95 96 Lease financing 8 13 13 Residential mortgage - 85 85 Consumer 64 - - Total Net charge-offs Provision charged to operations Balance in allowance for loan and lease losses at end of period $ $ $ Net charge-offs/average loans % % % Net charge-offs/average loans (annualized) % % % Loan portfolio: September 30, June 30, December 31, September 30, (dollars in thousands) Commercial $ Commercial mortgage (1) Construction Total commercial loans Direct lease financing Residential mortgage Consumer and other loans Unamortized loan fees and costs Total loans, net of deferred loan fees and costs $ Supplemental loan data: Construction 1-4 family $ Commercial construction, acquisition and development $ (1) At September 30, 2013 our owner-occupied loans amounted to $181 million, or 27.7% of commercial mortgages. 7 Capital Ratios Tier 1 capital Tier 1 capital Total capital to average assets to risk-weighted assets to risk-weighted assets As of September 30, 2013 Bancorp % % % The Bancorp Bank % % % "Well capitalized" institution (under FDIC regulations) % % % As of December 31, 2012 Bancorp % % % The Bancorp Bank % % % "Well capitalized" institution (under FDIC regulations) % % % Three months ended Nine months ended September 30, September 30, Selected operating ratios: Return on average assets (annualized) % Return on average equity (annualized) % Net interest margin % Efficiency ratio (1) % Book value per share $ September 30, June 30, December 31, September 30, Asset quality ratios: Nonperforming loans to total loans (2) % Nonperforming assets to total assets (2) % Allowance for loan and lease losses to total loans % Nonaccrual loans $ Other real estate owned Total nonperforming assets $ Loans 90 days past due still accruing interest $ (1) As a supplement to GAAP, Bancorp has provided this non-GAAP performance result. The Bancorp believes that this non-GAAP financial measure is useful because it allows investors to assess its operating performance.Management utilizes the efficiency ratio to measure overhead as a percentage of revenue.Other companies may calculate the efficiency ratio differently.Although this non-GAAP financial measure is intended to enhance investors’ understanding of Bancorp’s business and performance, it should not be considered, and is not intended to be, a substitute for net income calculated pursuant to GAAP. Three months ended Nine months ended September 30, September 30, Reconciliation of the efficiency ratio, a non-GAAP measure: Non-interest expense (a) $ Net interest income Non-interest income Less: Gain on sale of securities ) Adjusted net interest and non-interest income (b) $ (a) divided by (b) % (2) Nonperforming loan and asset ratios include nonaccrual loans and loans 90 days past due still accruing interest. 8
